Citation Nr: 0930838	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, including as secondary to the service-connected 
right knee disorder.  

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran had active service from February 1972 to December 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

While the Veteran, in his VA Form 9 submitted in March 2007, 
failed to indicate whether he desired a hearing prior to 
Board adjudication of his appealed claims, by an April 2007 
submission in response to RO query the Veteran clarified that 
he did not desire a hearing to address his appealed claims. 

The issue of entitlement to an increased rating for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.



FINDINGS OF FACT

1.  The evidence preponderates against finding that the 
Veteran developed a left knee disorder in service, and 
preponderates against a left knee disorder being otherwise 
causally related to the Veteran's period of service.  

2.  The evidence preponderates against the Veteran having 
arthritis of the left knee manifested to a disabling degree 
within the first post-service year. 

3.  The evidence preponderates against finding that the 
Veteran's right knee disorder caused or aggravated his left 
knee disorder.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, is not proximately due to, the result of, or 
aggravated by a service-connected right knee disorder, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for a left knee disorder.  The Veteran 
was afforded a VCAA notice letter in June 2005, prior to the 
RO's appealed September 2005 rating action adjudicating the 
service connection claim.  The Veteran was afforded 
additional VCAA notice letters in January and March of 2006 
again addressing the appealed service connection claim, and 
this was followed by RO readjudication of the claim by a DRO 
decision and SOC issued in January 2007.  These VCAA notice 
letters in June 2005, January 2006, and March 2006, satisfied 
the requirements to provide adequate notice of the 
evidentiary requirements to support the appealed service 
connection claim.
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided appropriate notice of the 
additional information as required by Dingess, as to the 
appealed claim for service connection, by the March 2006 VCAA 
letter, which was followed by readjudication of the claim in 
the January 2007 SOC.  To whatever extent Dingess-complying 
notice and readjudication thereafter may have been inadequate 
for the service-connection claim, such inadequacy is moot and 
harmless because the claim for service connection for a left 
knee disorder is herein denied.

The VCAA letters effectively satisfied all notice 
requirements of the VCAA for the service-connection claim.  
The letters informed of the evidence required to substantiate 
the claim for service connection for a left knee disorder, on 
a direct or presumptive basis, as well as on a secondary 
basis by causation or aggravation.  38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.  They also advised the Veteran of what 
evidence VA would seek to provide and what evidence the 
Veteran was expected to provide.  Also by these letters, the 
Veteran was requested to inform of any additional evidence 
pertinent to his claim.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  These letters also 
addressed types of information that would be helpful in 
substantiating the claim.  

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertion that his left knee disorder was caused or 
aggravated by his right knee disorder.  Service and VA 
treatment records were obtained and associated with the 
claims file.  While the Veteran did provide a letter from a 
private medical practitioner in July 2005 informing of 
treatment of the Veteran, he did not provide authorization to 
obtain records of treatment from that source, despite 
requests for authorization as delineated within the VCAA 
letters.  

The RO made appropriate efforts to obtain VA and service 
records, and indicated records for which authorization was 
provided.  The Veteran was appropriately informed, including 
by the appealed rating decision and the SOC, of records 
obtained, and, by implication, of records not obtained.  He 
was also adequately informed of the importance of obtaining 
all relevant records.  All indicated development having been 
undertaken, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
The submitted letter by the private medical practitioner 
addressed both knee disorders, but informed of no opinion of 
etiology of either knee disorder.  Hence, the case presents 
no reasonable possibility that additional evidentiary 
requests would further the claim for service connection for a 
left knee disorder.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO afforded the Veteran VA examinations in July 2005 and 
November 2006 addressing his knee disorders.  While the July 
2005 VA examiner was unable to provide an opinion addressing 
etiology of the left knee as related to the right, the 
November 2006 examiner addressed questions of both causation 
and aggravation of the left knee by the right.  The Board 
finds that this November 2006 examination, taken together 
with the balance of the evidence of record, presents 
sufficient competent medical evidence to adjudicate the claim 
for service connection for a left knee disorder.  38 C.F.R. 
§ 3.159(c)(4); McLendon. 

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

II.  Claim for Service Connection for a Left Knee Disorder

In this case, the Veteran contends that he developed his left 
knee disorder secondary to his service-connected right knee 
disorder.  The Board herein considers that claim based on 
causation as well as based on aggravation.  38 C.F.R. 
§ 3.310.  The Board also herein considers the claim for 
service connection for a left knee disorder on a direct basis 
(based on incurrence in service), as well as on a first-year-
post-service presumptive basis, as is applicable to joint 
disorders where arthritis is present within the first post-
service year.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

As noted by the RO's Decision Review Officer in the January 
2007 SOC, an amendment was made to the provisions of 
38 C.F.R. § 3.310 during the pendency of this claim.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
supra, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  This had 
not been VA's practice, which suggests that the recent change 
amounts to a substantive change.  Given what appear to be 
substantive changes, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Veteran's service treatment records and service 
examination records, including his examination in November 
1991 for service retirement, are entirely negative of 
complaints or findings of a disorder of the left knee.  There 
are also no records showing disability of the left knee 
present within the first post-service year.  Rather, by the 
Veteran's own admission upon his submitted statement at the 
November 2006 VA examination for compensation purposes, he 
had not begun having difficulties with the left knee until 
the late 1990s.  A VA general examination for compensation 
purposes in March 1992 also included no complaints or 
findings of disability of the left knee.  Findings upon that 
examination were positive for some signs of disability of the 
right knee, but negative for the left.  

November 2002 VA X-rays of the right knee showed mild 
degenerative arthritis of the patellofemoral joint.  

July 2005 VA X-rays of the knees showed moderate to severe 
degenerative changes manifested by medial joint space 
narrowing and hypertrophic spurring, with involvement of the 
patellofemoral joints, bilaterally.

The Veteran was afforded a VA examination for compensation 
purposes in July 2005, addressing his knees.  That examiner 
recorded the Veteran's pain complaints, noted that his left 
knee pain was worse than his right at the day of examination, 
observed functional limitations in the knees, and diagnosed 
bilateral knee disability.  However, the examiner was unable 
to provide an opinion including as to whether the left knee 
disorder had been aggravated by the right knee disorder.

A July 2005 letter from a private medical practitioner 
informs that she provided treatment for pain in multiple 
joints.  In the letter she provides an assessment of chronic 
degenerative conditions of both knees, but offered no opinion 
regarding etiology of the disorder of either knee.  

In an undated, hand-written statement accompanying the July 
2005 letter from the private practitioner, the Veteran 
addressed the nature of his left and right knee conditions.  
He stated that he believed his left knee disorder was due to 
his right knee disorder, based his greater dependence on his 
left knee due to the right knee disorder.  He further averred 
that lately he had experienced greater and more frequent pain 
in the left knee.  

Upon VA examination for compensation purposes in November 
2006, the Veteran complained of worsening right knee 
symptoms, and also sought support for his claim of service 
connection for a left knee disorder as secondary to his right 
knee disorder.  The examiner reviewed the claims file, 
including records from October 2001 showing mild medial and 
patellofemoral degenerative arthritis in the right knee and 
mild prepatellar bursitis in the left knee.  The examiner 
also reviewed the above-noted X-ray finding from November 
2002 and July 2005.  The examiner also noted a history of 
degenerative tear of the right medial meniscus in December 
1989 with partial medial meniscectomy performed in November 
1990.  At the November 2006 examination the Veteran reported 
current work as an in-state truck driver.  

Regarding the right knee, the Veteran complained of constant 
4-out-of-10 intensity pain with flareups to 9-out-of-10 
intensity described as throbbing pain.  He reported that 
flares precipitated by prolonged standing, walking on uneven 
ground, or prolonged walking.  He noted taking Ibuprofen 
daily with an additional dosage as needed.  He further 
reported that flares greatly reduced his ability to use the 
right knee.  He reported recurrent subluxation of the right 
knee once or twice per week precipitated by walking on uneven 
ground, but denied dislocation, denied  use of any supportive 
devices, and denied loss of work in the past year due to knee 
pain.   He reported that when he last went hunting he could 
only walk 1.5 miles on uneven 

ground, and then experience flare pain in the right knee at 
9-out-of-10 intensity for two days afterwards.  He also 
complained of inability to carry weight, such as when moving 
to a new residence, due to increased knee pain.  He further 
complained of 'excruciating' knee pain if he jumps down from 
his truck cab, though he denied limitations driving.  He 
complained that after a day of work his knees would throb and 
he would have difficulty sitting comfortably for more than 30 
to 45 seconds.  

Regarding the left knee, the Veteran reported a history of 
left knee pain onset in the late 1990s, with increased 
frequency since that time.  He reported currently having 
intermittent left knee pain of 3-out-of-10 intensity, with 
flares to 5-out-of-10 intensity.  The November 2006  examiner 
noted a history of surgery to the left knee only in October 
2001 for removal of a patellar bursa.  

The examiner noted that the Veteran's gait was antalgic for 
the first five to six steps from the waiting room chair, but 
then became even with erect posture and steady balance 
without use of aids or devices.  The Veteran also sat during 
the interview easily with few comfort position changes.  The 
knees were stable on examination to varus and valgus stress, 
with anterior and posterior drawer, Lachman's sign, and 
patellar grind all negative bilaterally.  McMurray's sign was 
positive bilaterally, but there was no evidence of fatigue, 
weakness, or lack of endurance with repetitive use of the 
knees.  Range of motion of the right knee was from zero to 
115 degrees flexion with complaint of pain from 60 degrees, 
and full extension to zero degrees.  The Veteran's complaint 
of pain beyond 60 degrees was accompanied by facial grimace.  
Thigh circumferences were equal, and calf circumferences were 
48.5 centimeters on the right versus 49.5 on the left.  The 
examiner found no evidence that DeLuca factors including pain 
produced additional limitation beyond that noted upon range 
of motion testing.   The examiner found no objective evidence 
of effusion, instability, weakness, tenderness, abnormal 
movement, or guarding movement of either knee.  Shoe wear and 
callosities of the left heel indicated abnormal weight 
bearing on the left.   

The November 2006 examiner assessed reduction of right knee 
range of motion to 60 flexion due to pain on motion (with 
further motion producing pain), and objective evidence of 
pain in the right knee with full weight bearing and 
squatting.  Noted signs of abnormal weight bearing and X-rays 
supported worsening of the right knee since November 2002.  

The November 2006 examiner noted that the Veteran had a 30 
degree reduction in flexion of the left knee, but with 
objective evidence of painful motion only when going to squat 
position and returning to standing.  The examiner observed no 
other objective evidence of disability with the left knee.  
The examiner noted that degenerative changes in the knees 
shown by x-rays were symmetrical, and concluded that such 
symmetrical changes were more likely due to age and causes 
such as occupation.  The examiner accordingly concluded, 
based on review of the evidentiary record, that the weight of 
the evidence was against the right knee disorder causing the 
left knee disorder or increasing the left knee disorder 
beyond its natural progress.  

The Board has carefully considered all the evidence of 
record, including evidence of treatment and examination for 
disorders of the knees and the Veteran's own statements and 
contentions.  The only items of evidence directly addressing 
the question of a causal link between the service-connected 
right knee disorder and the claimed left knee disorder are 
the July 2005 and November 2006 examination reports and the 
Veteran's own statement of opinion.  

The Veteran's own opinion is ultimately not cognizable to 
support a causal link between the right and left knee 
disorders, because the Veteran, as a lay person, is not 
qualified to cognizably address that medical question of a 
causal link between these disorders.  Espiritu; cf. Jandreau.  
However, the Veteran is qualified to address the excess work 
done by the left knee as a result of the right knee disorder, 
and indeed that assertion  is supported by the findings of 
the November 2006 examiner of excess left shoe wear and 
callus on the left foot as well as slightly greater 
circumference of the left calf.  In this regard, the November 
2006 examiner effectively noted those differences and the 
implicated greater work done by the left leg, yet ultimately 
concluded, based on careful consideration of all the evidence 
including particularly X-ray findings showing fairly 
symmetrical changes in the knees, that the weight of the 
evidence was against the right knee disorder either causing 
or aggravating the left knee disorder.  

The Board finds that the medical examination and evaluation 
performed by the November 2006 examiner was careful and 
meticulous in its consideration of the historical record, the 
Veteran's statements, and current findings.  The Board 
further finds that the findings and conclusions of this 
examiner are entirely consistent with and supported by the 
balance of the medical record.  The July 2005 examiner 
performed a more cursory review of the record and provided a 
more cursory, less detailed examination report than that of 
the November 2006 examiner.  The July 2005 examiner was 
ultimately unable to arrive at a conclusion regarding 
etiology or aggravation of left knee disorder as related to 
the right knee.  This incapacity by the July 2005 examiner is 
consistent with the greater attention and effort put forth by 
the November 2006 examiner being productive of an opinion 
which the July 2005 examiner could not provide.  

In the absence of contrary cognizable medical evidence 
speaking directly to the question of the right knee disorder 
causing or aggravating the left knee disorder, the Board 
finds that the weight of the evidence favors the opinions of 
the November 2006 VA examiner that the right knee disorder 
neither caused nor aggravated the left knee disorder.  The 
weight of the evidence is thus against the Veteran's 
contention of causation or aggravation, even under the more 
liberal interpretation of 38 C.F.R. § 3.310.  Accordingly, 
the Board concludes that the evidence preponderates against 
the claim for service connection for a left knee disorder 
based on either causation or aggravation by the right knee.  

In the absence of any evidence supporting development of a 
left knee disorder in service or of a left knee disorder 
otherwise being directly related to service, the 
preponderance of the evidence is against the left knee 
disorder claim on a direct basis.  38 C.F.R. § 3.303.  In the 
absence of any evidence supporting the presence of left knee 
arthritis to a disabling degree within the first year after 
service, the evidence is also against a grant of the claim on 
a first-year-post-service presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  


Because the preponderance of the evidence is against the 
claim for service connection for a left knee disorder on any 
basis, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA provided VCAA-related notice letters to the Veteran in 
June 2005, January 2006, and March 2006.  Through these 
letters, the Veteran was informed of the evidence necessary 
to support his claim for an increased rating for a right knee 
disorder, including evidence then of record and evidence that 
was still needed.  As required in increased rating claims, 
the Veteran was informed of the necessity to provide 
information demonstrating a worsening of the disability and 
the effect that worsening has on his employment. 

However, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the veteran that, to substantiate a claim, the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The VCAA letters afforded the 
Veteran did not inform him that his rating was to be based on 
the effect of worsening of the right knee disorder on his 
daily life.  

In addition, VCAA notice letters also did not make reference 
to the fact that the evaluation of the right knee disorder 
would be determined by applicable diagnostic codes under 
which the disorder was rated, including based on specific 
limitations of ranges of motion of the knee.  Under Vazquez-
Flores, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  Because no such even general notice was afforded the 
Veteran outside the appealed March 2005 rating action, remand 
for appropriate VCAA notice complying with Vazquez-Flores is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again provide the Veteran with a 
VCAA letter, informing of the complete notice and 
duty-to-assist provisions as applicable to his 
claim for an increased rating for a right knee 
disorder, in compliance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Any records and 
responses received should be associated with the 
claims file, and any indicated development or 
development assistance should be undertaken.

2.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  Staged ratings should be 
considered for the entire rating period beginning 
from up to a year prior to the date of claim for 
increased rating, if appropriate, pursuant to 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If the 
benefits sought by the remanded claim are not 
granted to the Veteran's satisfaction, he and his 
representative should be provided with an SSOC and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


